Title: To James Madison from Carlos Martínez de Yrujo, 23 February 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


23 February 1804, Washington. Received orders from his government some time ago to inform the U.S. government that some of its citizens had aided and were still aiding the black rebels of Saint-Domingue with munitions and provisions, and that the king hoped, in view of the fatal consequences of such aid, that the U.S. would take measures to suppress a commerce which could cause great damage to the European colonies in this part of the world. Refrained at that time from taking the step, knowing that the U.S. administration does not have sufficient authority to remedy the damage and believing that Congress would exercise its authority to take measures similar to those desired by Spain that would defend the U.S. from the risk to which it also is exposed. States that he was mistaken and that, having had his attention turned to the matter by his 22 Feb. meeting with JM, he now represents to JM the lamentable results that could follow from the continuation of such a practice by U.S. citizens and demands in the king’s name that the appropriate department or branch of government give the orders necessary to cut off or at least diminish an evil that menaces the U.S. as well as European possessions. States that Spain demands the most decisive measures to this effect on the part of the U.S. government, founded on its right of self-defense, and does not doubt, because of the conformity of American and Spanish interests on this point, that the U.S. government will accede to a demand as just as it is important, as important as it is urgent, and which cannot help but receive the support of the leading nations of Europe.
 

   
   RC and Tr (DNA: RG 59, NFL, Spain, vol. 2); partial Tr (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1); Tr, three copies (NHi: Livingston Papers). RC 2 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature. First Tr in Spanish. Last Tr in French.


